United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-4202
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Morion Harris,                            *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: September 1, 1998
                                Filed: September 4, 1998
                                    ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       A grand jury returned an indictment charging that Morion Harris and Rochelle
Scott knowingly and intentionally conspired to possess with intent to distribute cocaine,
in violation of 21 U.S.C. §§ 841(a)(1) and 846; and, aiding and abetting each other,
knowingly possessed with intent to distribute cocaine, in violation of 21 U.S.C.
§ 841(a)(1) and 18 U.S.C. § 2. After a two-day trial, at which Scott testified for the
government, a jury found Harris guilty of aiding and abetting the possession of cocaine
with intent to distribute, but could not reach a verdict on the conspiracy count which
was ultimately dismissed. The district court1 sentenced Harris to 120 months
imprisonment and five years supervised release.

       On appeal, Harris argues that the district court erred in allowing Scott to testify
that, while the two were confined at a detention center awaiting trial, Harris showed her
a note urging her not to testify. Harris argues that the evidence was extrinsic evidence
of bad conduct and character under Federal Rule of Evidence 404(b), and that even if
it was properly admitted under Rule 404(b), it should have been excluded under
Federal Rule of Evidence 403.

       We conclude the district court&s decision to admit the evidence was not an abuse
of discretion. See United States v. Reddix, 106 F.3d 236, 238 (8th Cir. 1997) (standard
of review). Evidence of Harris&s threat was admissible against Harris to show
consciousness of guilt of the crimes charged, cf. United States v. DeAngelo, 13 F.3d
1228, 1231-32 (8th Cir.) (evidence of death threats against cooperating parties or
witnesses is admissible to show consciousness of guilt and does not implicate Rule
404(b)), cert. denied, 512 U.S. 1224 (1994), and the threat against Scott, a potential
informant, was also relevant evidence of Harris&s knowledge of and participation in the
conspiracy, see United States v. Nunn, 940 F.2d 1128, 1130-31 (8th Cir. 1991).
Harris&s argument that the evidence was substantially more prejudicial than probative
is without merit. See Fed. R. Evid. 403 (“evidence may be excluded if its probative
value is substantially outweighed by the danger of unfair prejudice”); Reddix, 106 F.3d
at 238.

      Accordingly, we affirm the judgment of the district court.




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-